DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Previous rejection of claim 6 under 35 USC 112(b) has been withdrawn in accordance with Applicants’ cancellation of the claim.
2.	Applicant’s arguments under 35 USC 103, regarding wherein a length of the second TTI is shorter than 1 ms, have been considered but are moot because the arguments do not apply to any of the references of KWAK (US 20190007175 A1 ) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG (US 20180316469 A1) in view of CHO (US 20110206089 A1) and KWAK (US 20190007175 A1 ).
Regarding claim 1, JIANG discloses:
A user terminal (Fig 23, [0120], UE 2310 with TX/RX and processor) comprising:

a transmission section that transmits the demodulation reference signal in a second transmission time interval (TTI) that is shorter ( Fig 7-8, [0047], [0057], a DMRS transmission for PUSCH channel in a slot, and TTI length may be very short ) than a first TTI ( Fig 1, [0005], a DMRS symbol in one TTI (a subframe) ), 
JIANG does not explicitly disclose:
enabling hopping without applying an orthogonal cover code (OCC) to the demodulation reference signal;  
However, the teaching of enabling hopping without applying an orthogonal cover code (OCC) to the demodulation reference signal is well known in the art as evidenced by CHO.
CHO discloses:
enabling hopping without applying an orthogonal cover code (OCC) to the demodulation reference signal ( Fig 9-10,  [0060], enabling DMRS sequence hopping in conjunction with the application of OCC in the PUSCH; [0065]-[0066], "group -hopping-enabled" parameter depending on the " OCC-enabled" parameter, "group -hopping-enabled" parameter enabled, and " OCC-enabled" parameter is not set to enabled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of CHO as mentioned above as a modification to JIANG, such that the combination would allow to apply an UE-specific parameter " OCC-enabled", in order to enable/disable a sequence hopping in the PUSCH in conjunction with the application of OCC, and optimize DMRS multiplexing among Advanced-UEs and legacy-UEs.
JIANG as modified by CHO does not explicitly disclose:

However, the teaching of wherein a length of the second TTI is shorter than 1 ms is well known in the art as evidenced by KWAK.
KWAK discloses:
wherein a length of the second TTI is shorter than 1 ms ( [0092], one subframe TTI may be 1 ms, length of one slot may be 0.5 ms; [0022], a short transmission time interval (TTI) including symbols smaller than or equal to 7 symbols, Fig 36, [0599], illustrating 2/3/4 symbols short TTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KWAK as mentioned above as a modification to JIANG ( modified by CHO), such that the combination would allow to use short TTI , in order to support number of demodulated reference signals (DMRSs)  in LR communication system.
Regarding claim 13, JIANG as modified by CHO and KWAK discloses all the features with respect to parent claim 12 as outlined above.
wherein the first TTI is a subframe (JIANG, Fig 1, [0005], subframe TTI) and the second TTI is a slot or a subslot ( KWAK, Fig 36, [0022], [0599], illustrating 2/3/4 symbols short TTI, smaller than 7 symbols, a slot).
the combination of JIANG, CHO and KWAK  is obvious for the same reasons applied to the claim 12.
Regarding claim 14, JIANG as modified by CHO and KWAK discloses all the features with respect to parent claim 12 as outlined above.
wherein the hopping is hopping of a group number of the base sequence and/or hopping of a base sequence number of the base sequence (  JIANG, [0047]-[0048],  sequence group hopping, the hopping for DMRS signals with a base sequence, a sequence group number).

Claims 15-16 are the method claims corresponding to apparatus claims 12-13 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 12-13 respectively above.

Regarding claim 17, JIANG discloses:
A radio base station (Fig 23, [0121], BS 2320 with TX/RX and processor) comprising: 
a control section that controls reception of a demodulation reference signal of an uplink (UL) channel (Fig 1-2, [0047], DMRS from UE would be received)
wherein hopping of a base sequence of the demodulation reference signal is enabled ( Fig 6, [0055], [0093], reference signal groups are hopped in different symbols); and 
a reception section that receives the demodulation reference signal in a second transmission time interval (TTI) that is shorter ( Fig 7-8, [0047], [0057], a DMRS transmission for PUSCH channel in a slot, would be received and TTI length may be very short ) than a first TTI (  Fig 1, [0005], a DMRS symbol in one TTI (a subframe) ), 
JIANG does not explicitly disclose:
hopping is enabled but an orthogonal cover code (OCC) is not applied to the demodulation reference signal;
However, the teaching of hopping is enabled but an orthogonal cover code (OCC) is not applied to the demodulation reference signal is well known in the art as evidenced by CHO.
CHO discloses:
hopping is enabled but an orthogonal cover code (OCC) is not applied to the demodulation reference signal ( Fig 9-10,  [0060], enabling DMRS sequence hopping in conjunction with the application of OCC in the PUSCH; [0065]-[0066], "group -hopping-enabled" parameter depending on the " OCC-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of CHO as mentioned above as a modification to JIANG, such that the combination would allow to apply an UE-specific parameter " OCC-enabled", in order to enable/disable a sequence hopping in the PUSCH in conjunction with the application of OCC, and optimize DMRS multiplexing among Advanced-UEs and legacy-UEs.
JIANG as modified by CHO does not explicitly disclose:
wherein a length of the second TTI is shorter than 1 ms.
However, the teaching of wherein a length of the second TTI is shorter than 1 ms is well known in the art as evidenced by KWAK.
KWAK discloses:
wherein a length of the second TTI is shorter than 1 ms ( [0092], one subframe TTI may be 1 ms, length of one slot may be 0.5 ms; [0022], a short transmission time interval (TTI) including symbols smaller than or equal to 7 symbols, Fig 36, [0599], illustrating 2/3/4 symbols short TTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KWAK as mentioned above as a modification to JIANG ( modified by CHO), such that the combination would allow to use short TTI , in order to support number of demodulated reference signals (DMRSs)  in LR communication system.

	claim 18 is the system claim corresponding to apparatus claims 12 (for terminal apparatus) and 17 (for base station apparatus) respectively, and rejected under the same rationale set forth in connection with the rejection of claims 12 and 17 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461